Citation Nr: 0413049	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-09 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for a hearing loss 
condition.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1967 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The medical evidence of record shows that the veteran's 
hearing loss condition preexisted active service.

3.  The veteran has not submitted competent medical evidence 
indicating that his hearing loss was aggravated in active 
service.


CONCLUSION OF LAW

The veteran's hearing loss was not incurred or aggravated in 
service, nor may service incurrence of a sensorineural 
hearing loss be presumed.  See 38 U.S.C.A. §§ 1110, 1112, 
1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.326(a), 
3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See 38 U.S.C. §§ 5100, 5103(a).

In this case, the rating action of January 2001 was issued 
prior to the veteran being notified of the VCAA requirements.  
By correspondence dated in November 2001, the RO sent the 
veteran information pertaining to VCAA.  In order to satisfy 
the holding in Pelegrini, the Board would have to dismiss as 
void ab initio, the rating decisions of the RO, which were 
promulgated prior to providing the veteran full VCAA notice.  
The result of this action would require that the entire 
rating process be reinitiated, with the veteran being 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action, the filing by the 
veteran of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the veteran.  

The Board concludes that discussions as contained in the 
January 2001 and April 2002 rating decision, the November 
2001 duty to assist letter and the March 2003 statement of 
the case have provided the veteran with sufficient 
information regarding the applicable regulations.  The 
veteran has also submitted written arguments and testimony.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Law and Regulations

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Factual Background

In June 2000, VA received the veteran's claim for service 
connected benefits.  
The veteran maintains that he is entitled to service 
connection for a hearing loss condition.  

Associated with veteran's claims file are his service medical 
records.  A pre-induction physical examination was performed 
in September 1966.  On the authorized audiological evaluation  
performed in conjunction with that examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
5
65
LEFT
0
0
0
20
90

It should be noted that at the time, measurement of hearing 
loss was by ASA units, whereas after October 31, 1967, ISO 
units were the standard of measurement for hearing loss.

In a letter dated in September 1966, Ali Rafiee, M.D., an 
ears, nose and throat specialist, related that his 
examination of the veteran's hearing impairment revealed 
perceptive hearing loss of about 75 decibels on high 
frequencies and about 25-30 decibels at low frequencies.  He 
advised that the veteran should not be exposed to loud 
noises.

Service medical records reflect that in April 1967, the 
veteran complained that he could not hear out of both ears.  
He gave a history of having been exposed to loud noises, such 
as the firing of weapons, prior to service, resulting in a 
hearing loss.  A medical board was convened and audiometric 
testing was performed.  Normal hearing in the speech 
frequencies was noted; however, high frequency hearing loss 
in both ears was evident.  Based on the evidence, it was 
concluded that the pre-service hearing loss was not 
aggravated in service.  It was determined that the veteran 
was medically unfit for retention in service.  

On the authorized audiological evaluation performed in April 
1967, in conjunction with his separation from service, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
--
70
LEFT
20
10
10
--
90


Subsequent to service, a non-VA medical opinion dated in 
August 2000, from Buckland Ears, Nose and Throat LLC, was to 
the effect that the veteran had been a patient since 1998 and 
that he had a bilateral sensorineural hearing loss.

In August 2003, the veteran gave personal testimony at an RO 
hearing.  The veteran testified that while in service, he 
visited the hospital because he kept passing out.  He was 
given a hearing test and based upon the findings was told 
that he should not be in the active service because he could 
not hear.  The veteran's response was that he has been deaf 
since he enlisted in service.  The veteran further testified 
that he entered into active service in perfect condition, but 
upon separation his hearing was impaired.  He claimed that 
his hearing impairment was getting worse and that he is 
deserving of compensation for this reason.

Analysis

Upon review of the medical record, the statements submitted 
in support of the veteran's claim and personal testimony 
given at the RO hearing, the Board concludes that the 
veteran's hearing loss condition, which preexisted active 
service, was not aggravated by active service.

During his personal testimony at the RO hearing, the veteran 
maintained that he was deaf at the time he enlisted into 
service.  At the same hearing, he testified that when he 
enlisted into active service, he was in perfect condition, 
but upon separation from service, his hearing was impaired.  
The Board finds that these statements are contradictory.  
Most importantly, it was documented in service, by a Medical 
Board, that the veteran's hearing loss condition was not 
aggravated by service.

An opinion of the VA General Counsel has held that, ". . . a 
preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service."  VAOPGCPREC 3-2003 (July 2003).  
In the present case, a medical determination during service 
concluded that there was no aggravation of the pre existing 
hearing loss.  Service medical records support this 
conclusion.

With respect to the non-VA medical doctor's correspondence 
dated in August 2000, the medical doctor stated that the 
veteran suffered from a bilateral sensorineural hearing loss; 
however, the medical doctor did not give an explanation as to 
the etiology of the claimed bilateral sensorineural hearing 
loss condition.

The Board is aware that the veteran believes that his hearing 
loss condition was aggravated by service; however, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Inasmuch as there is no evidence indicating that the 
veteran's hearing loss condition was aggravated by active 
service, the Board finds that there is no basis upon which to 
grant service connection.

Under the circumstances of this case, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

The veteran's claim for entitlement to service connection for 
a hearing loss condition is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



